Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to the application filed on or reply to the remarks of  3/6/2019. The instant application has claims 1-13 pending. The system, method and medium for detecting an source IP address as malicious and adding a rule at the detection unit. There a total of 13 claims.

Allowable Subject Matter
Claims 3-7, 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The applicant request for acknowledge the drawings as acceptable is noted and acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “..a particular communication processing apparatus corresponding to an IP address of a source terminal of unauthorized communication..” is unclear whether the IP address is received by the particular communication processing apparatus or IP address is that of the particular communication processing apparatus. The claim later states in last limitation transmitting an rule to the particular communication processing apparatus, which would make sense  if it  received IP address, and thus instructed to block future communication from that IP address but would not make sense to send an rule to unauthorized apparatus.

Claim 8 and 10 recites “ the particular communication processing apparatus to execute processing of blocking communication with an IP address of a terminal 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub 2007/0022474 to Rowett in in view of Network attacks: Taxonomy, tools and systems to Hoque.


 Regarding Claim 1, 8, 10, Rowett discloses A communication system, comprising: a communication control apparatus; and one or more communication processing apparatuses, the communication control apparatus and the one or more communication processing apparatuses residing on a network, wherein the communication control apparatus comprises a memory configured to store a plurality of instructions which, when executed by one or more processors, causes the one or more processors to: instruct, in response to detection of unauthorized communication in the network, , the particular communication processing apparatus being part of the one or more communication processing apparatuses; determine whether the packet-in message transmitted from the particular communication processing apparatus is the unauthorized communication(Fig. 1A item 30, 50A the firewall device is storing the rules & Fig.10 item 652 identifies Denial of Service Attack and appropriate address); based on a determination result that indicates the packet-in message transmitted from the particular communication processing apparatus is the unauthorized communication, the first communication control rule causing

But Rowett does not disclose the transmitting rule to particular communicating processing apparatus. However, Hoque discloses transmit the first communication control rule to the particular communication processing apparatus(Page 320 (xviii) & Page 312 (xviii)).  


	

Regarding Claim 11. Rowett discloses The communication system according to claim 1, wherein the first communication control rule is a flow entry to be applied to a flow table of the particular communication processing apparatus(Fig 2C item Production Rule Table).  

Regarding Claim 12. Rowett discloses The communication system according to claim 11, wherein the flow entry of the first communication control rule includes a priority of the first communication control rule(Fig. 4 item L:ow trust, Medium Trust, High Trust)  

Regarding Claim  13. Rowett discloses The communication system according to claim 1, wherein the particular communication processing apparatus is configured to be connected to the communication control apparatus by a physical interface(Fig. 2A item 120).


	Conclusion	

The Examiner notes that communication through email is permitted only after authorization with submission of PTO/SB/439 form. Please file this form in EFS or thorough central fax before proceeding to communicate via email with the examiner. The submission of the PTO/SB/439 form via email will NOT be accepted.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Protection from Distributed Denial of Service Attacks Using History-based IP Filtering to Peng, which discloses the IP address filtering against DDoS.

Poisoning Network Visibility in Software-Defined Networks: New Attacks and Countermeasures to Hong, which discloses the SDN components being used for preventing attacks.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor whose telephone number is (571)272-7213.  The examiner can normally be reached on 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        Email: venkatanarayan.perungavoor@uspto.gov